Citation Nr: 0810382	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO that granted service connection for PTSD and assigned 
a 30 percent rating effective on April 13, 2005.  

In this decision, the RO also denied the veteran's 
application to reopen a previously denied claim of service 
connection for hearing loss.  The veteran filed a timely 
appeal of these determinations to the Board.  

In April 2006, the RO increased the evaluation of the PTSD to 
50 percent disabling effective on April 13, 2005.  

In October 2007, the RO granted service connection for 
hearing loss, evaluated as noncompensable effective on April 
13, 2005.  

In February 2007, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge.  A transcript of these proceedings has 
been associated with the veteran's claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

In this case, the veteran, in testimony before the Board, 
indicated that he receives weekly counseling for his PTSD at 
the West-Haven VA Medical Center.  He also indicated that he 
is seen on a monthly basis for individual counseling with his 
VA PTSD clinician.  

The veteran also indicated that he was taking medications for 
his condition.  The record, however, does not contain records 
of the veteran's treatment for PTSD after October 2006.  

The record also indicates that the veteran's most recent VA 
examination for PTSD was in August 2005, prior to his grant 
of service connection for this condition and also prior to 
the increase in the veteran's evaluation for this condition.  

The Board therefore finds that this matter should be remanded 
and that upon remand, the RO should update the veteran's 
claims file with medical and treatment records from the West-
Haven VA Medical Center dated since October 2006.  The 
veteran should also be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The RO should also schedule the veteran for an updated 
examination related to the PTSD.  Such an examination is 
warranted in this case.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
steps to contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for PTSD since service.  This should 
include medical and treatment records 
from the West-Haven VA Medical Center 
dated since October 2006.  The aid of 
the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination 
to determine the current extent and 
severity of his service-connected PTSD.  
It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in his or her report.  

The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  
The examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.  

The examiner should also provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  
All examination findings and the 
complete rationale for all opinions 
expressed and conclusions reached 
should be set forth in a legible 
report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


